NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 20 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAEL A. BORONDA,                              No. 13-35273

              Plaintiff - Appellant,             D.C. No. 1:11-cv-03082-CL

  v.
                                                 MEMORANDUM*
SARA MOYE and JOSEPHINE
COUNTY, a political subdivision of the
State of Oregon,

              Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                            Submitted March 6, 2015**
                                Portland, Oregon

Before: PAEZ and IKUTA, Circuit Judges and SELNA,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James V. Selna, District Judge for the U.S. District
Court for the Central District of California, sitting by designation.
      Michael Boronda appeals from the district court’s grant of summary

judgment in favor of Josephine County (the County) and Sara Moye. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The district court did not err in granting summary judgment in favor of the

County and Moye on Boronda’s 42 U.S.C. § 1983 claim for First Amendment

retaliation. We agree with Boronda that he was a private citizen at the time he

made demands on the County and Moye requested that he be barred from

undertaking construction work in certain County offices. Cf. Clairmont v. Sound

Mental Health, 632 F.3d 1091, 1101–02 (9th Cir. 2011). Applying the framework

for First Amendment retaliation claims by private citizens, we conclude that

Boronda failed to raise a genuine dispute of material fact as to whether Moye’s

request was intended to chill Boronda’s speech, rather than to prevent him from

having access to valuable and confidential County property and documents. See

Skoog v. Cnty. of Clackamas, 469 F.3d 1221, 1232 (9th Cir. 2006) (requiring the

plaintiff to prove that the “desire to cause the chilling effect” was a “but-for cause

of the defendant’s action”).

      The district court did not err in granting summary judgment in favor of the

County and Moye on Boronda’s claim for a violation of the Family Medical Leave

Act (FMLA), 29 U.S.C. § 2615(b)(1). Boronda does not allege that Moye


                                           2
retaliated against him because he filed a charge or “instituted or caused to be

instituted any proceeding” under the FMLA, or otherwise engaged in an act

protected by the FMLA. See 29 U.S.C. § 2615(b)(1). Rather, he alleges that Moye

retaliated against him because he sought to enforce his contract rights under state

law.

       The district court did not err in granting summary judgment in favor of the

County and Moye on Boronda’s claim for intentional interference with economic

relations in violation of Oregon law. Boronda failed to raise a genuine dispute of

material fact as to whether Moye violated Oregon Revised Statute section

659.805(1) by blacklisting or publishing Boronda’s name “with intent and for the

purpose of preventing” Boronda from obtaining or retaining employment, see Or.

Rev. Stat. § 659.805(1), or retaliated against Boronda for exercising his First

Amendment rights. Therefore, Boronda did not raise a genuine dispute of material

fact as to whether Moye interfered with Boronda’s relationship with his employer

using improper means, or for an improper purpose, which is a necessary element of

the tort. See McGanty v. Staudenraus, 901 P.2d 841, 844 (Or. 1995) (en banc).

       Finally, the district court did not err in granting summary judgment in favor

of the County and Moye on Boronda’s state law breach of contract claim. In the

settlement agreement, the parties agreed to treat the $8,333.75 as back wages.


                                          3
Because Oregon law requires the County to remit six percent of gross wages to the

Public Employee Retirement System (PERS), the County did not violate the

settlement agreement when it deducted $500.03 from the $8,333.75 settlement

payment and remitted it to PERS.

      AFFIRMED.




                                        4